Nelson, J.,
after a statement of the matters at issue, and calling the attention of the jury to the law defining the rights of the public and the duties of railroad companies, inter alia, charged the jury that unless a person unlawfully on the train had, by his improper conduct, compelled the conductor to stop it for the purpose of putting him off, and persisted in his refusal to pay fare from the place where he boarded the train, and became violfent and abusive, until the conductor had to resort to extreme measures, — as, for instance, by force pull him from his seat, — he might change his mind, and if full fare was tendered the conductor was bound to receive it; and if he put him off after such tender the railway company is liable..
The jury found a verdict for the defendant.